Citation Nr: 0008427	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-08 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee condition.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
respiratory condition.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
fatigue, to include as due to an undiagnosed illness.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
memory loss, to include as due to an undiagnosed illness.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
eczema, to include a skin rash and cysts due to an 
undiagnosed illness.

7.  Entitlement to service connection for a bilateral wrist 
condition.

8.  Entitlement to service connection for a bilateral 
shoulder condition.

9.  Entitlement to service connection for gout.

10.  Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 







INTRODUCTION

The veteran had active military service from February 1975 to 
June 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the veteran's claims of 
entitlement to service connection for a bilateral knee 
condition, a bilateral wrist condition, a bilateral shoulder 
condition, a respiratory condition, gout, hearing loss, 
fatigue, memory loss, and eczema, with the claims for 
fatigue, memory loss, and eczema to include as due to an 
undiagnosed illness.  The RO also denied a claim of 
entitlement to an increased (compensable) rating for service-
connected tinnitus, currently evaluated as 0 percent 
disabling, and granted service connection for a back 
condition, a right eye condition, a fracture of the right 
foot, and facial hyperpigmentation.  The veteran has appealed 
the denials of service connection and the issue of 
entitlement to a compensable evaluation for service-connected 
tinnitus.


REMAND

The Board initially notes that in August 1995, the RO inter 
alia denied service connection for a knee disability, hearing 
loss, a skin disease, and a disability manifested by 
difficulty breathing, joint pain, fatigue and memory loss, 
with the claims for difficulty breathing, joint pain, fatigue 
and memory loss secondary to an undiagnosed illness.  
Although, the Statement of the Case, dated in November 1997, 
indicates that the issues on appeal stem from an August 1995 
RO decision, it appears that a timely Notice of Disagreement 
was not received as to that decision, see 38 C.F.R. 
§ 20.302(a) (1999), and that the RO's August 1995 decision 
became final.  See 38 U.S.C.A. § 5107(c) (West 1991 & Supp. 
1999).  

In November 1997, the RO denied the issues on appeal, and a 
Statement of the Case (SOC) was issued that same month (the 
Board notes that in the SOC, the claims for a knee 
disability, hearing loss, eczema, a respiratory condition, 
fatigue and memory loss issues were not styled as "new and 
material" claims).  See 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999).  In December 1997, a substantive appeal (VA Form 
9) was received from the veteran in which he requested a 
personal hearing before a Traveling Member of the Board of 
Veterans' Appeals (Board).  There is no indication that he 
withdrew his original request for a hearing before a 
Traveling Member of the Board.  

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule a hearing for the 
veteran, in accordance with the docket 
number of this case, for a hearing at the 
Lincoln, Nebraska RO before a Traveling 
Member of the Board.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 


- 2 -


